THIRD DIVISION
                            DOYLE, P. J.,
          REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                             https://www.gaappeals.us/rules



                                                                    June 17, 2022




In the Court of Appeals of Georgia
 A22A0204. HICKS et al. v. UNIVERSAL HEALTH SERVICES,
     INC. et al.
 A22A0205. UNIVERSAL HEALTH SERVICES, INC. v. HICKS et
     al.

      DOYLE, Presiding Judge.

      These appeals arise following the partial dismissal of wrongful death claims

brought by parents in their individual and estate administrator capacities against

Universal Health Services, Inc. (“UHS”); UHS of Delaware, Inc. (“UHS Delaware”);

UHS of Anchor, LP, d/b/a Crescent Pines Hospital and Anchor Hospital (“the

Hospital”); Psychiatric Solutions, Inc.; Dr. Arun Kantamneni; and Arun K.

Kantamneni MD, Inc. The claims are based on the deaths of the plaintiffs’ adult

children, Matthew Hicks, Destiny Olinger, and Sophia Bullard, who were shot and

killed by Jacob Kosky after he allegedly received improper mental health treatment
from the defendants.1 In Case No. A22A0204, the plaintiffs appeal from the dismissal

of their survivor/non-estate wrongful death claims, arguing that the trial court erred

by ruling that the two-year statute of limitation was not tolled by OCGA § 9-3-99

(“the Tolling Statute”), which pauses the statute of limitation for tort claims brought

by crime victims while the criminal prosecution is pending. In Case No. A22A0205,

defendant UHS cross-appeals the trial court’s denial of its motion to dismiss for lack

of personal jurisdiction under Georgia’s Long Arm Statute.2 For the reasons that

follow we affirm in Case No. A22A0204, and we reverse in Case No. A22A0205.

                        Factual and Procedural Background

      The record shows that in January 2021, the parents initiated the present actions

seeking damages arising from the shooting deaths of their children.3 The complaints

alleged that in October 2016, 24-year-old Kosky, who had a mental health history that



      1
        A fourth victim, Keith Gibson, allegedly was also killed, but his
representative is not a party to this appeal.
      2
          OCGA § 9-10-91.
      3
        For purposes of addressing the partial motion to dismiss, we take as true the
allegations of the complaints. See generally Gardei v. Conway, 313 Ga. 132, 133 (868
SE2d 775) (2022) (“Because we are reviewing an order on a motion to dismiss, we
accept as true the well-pled material allegations of [the] amended petitions and
resolve any doubts in [the plaintiffs’] favor.”).

                                          2
included suicidal and homicidal ideations, was involuntarily admitted to Crescent

Pines, an in-patient mental health treatment facility owned and operated by certain

corporate defendants, and evaluated by Dr. Kantamneni. According to the complaint,

despite Dr. Kantamneni’s recognition that Kosky was a danger to himself and others,

Kosky was discharged three days later without adequate supervision or treatment. On

October 26, 2016, 11 days after his discharge, Kosky attended a bonfire gathering

with his sister, and following a dispute, he briefly left the gathering, later returning

with a firearm; Kosky then shot and killed Hicks, Bullard, Olinger, and Gibson.4

Kosky pleaded guilty but mentally ill on February 8, 2019.5

      More than four years after the shooting, on January 5 and 6, 2021, the parents

of Hicks, Bullard, and Olinger filed the present actions, which later were consolidated

for purposes of this appeal. The parents sued in their capacities as individuals (i.e.,

surviving parents) and as administrators of their children’s estates, enumerating

claims for ordinary and professional negligence, negligence per se, and wrongful




      4
        The complaints also allege the involvement of a second gunman who is not
a party to this litigation.
      5
        The criminal case against the second alleged gunman was still pending at the
time the complaints were filed.

                                           3
death.6 The complaints, in part, broke down the damages sought: (a) based on the

children’s estates’ claims for pre-death pain and suffering, hospital bills, and funeral

expenses (“Estate claims”); and (b) based on the parents’ wrongful death claims as

survivors seeking the full value of the lives of their children (“Survivor claims”).7

      After the defendants filed answers, in February 2021, Kantamneni moved to

dismiss as untimely the Survivor claims for wrongful death but not the Estate claims.

UHS Delaware and the Hospital joined Kantamneni’s motion. The moving defendants

noted that the complaints were not filed within the two-year statute of limitation for

personal injury torts,8 and the statute of limitation was not tolled by OCGA § 9-3-99.

That Code section extends the statute of limitation “with respect to any cause of


      6
       The complaints also alleged theories of recovery against the corporate
defendants based on agency, joint venture, and alter ego.
      7
        See generally Bibbs v. Toyota Motor Corp., 304 Ga. 68, 72 n. 6 (2) (815 SE2d
850) (2018) (“The non-abatement statute [OCGA § 9-2-41] allows the victim’s estate
to bring . . . a personal injury action against the wrongdoer, while the wrongful death
statute allows the victim’s spouse or children to bring an independent action for
wrongful death.”), citing Mays v. Kroger Co., 306 Ga. App. 305, 306 (701 SE2d 909)
(2010) (“[A] survivor’s statutory claim for a decedent’s wrongful death and an
estate’s common-law claim for the same decedent’s pain and suffering are distinct
causes of action.”).
      8
       See OCGA § 9-3-33; Williams v. Alvista Healthcare Center, Inc., 283 Ga.
App. 613, 617 (2) (642 SE2d 232) (2007) (noting two-year statute of limitation for
wrongful death claims).

                                           4
action in tort that may be brought by the victim of an alleged crime which arises out

of the facts and circumstances relating to the commission of”9 the crime.

      Following the parties’ briefing of the issue, the trial court granted the motion

to dismiss the Survivor claims, noting that the Estate claims remained viable. The trial

court explained that the parents could not invoke the Tolling Statute because they

were not victims of a crime. The trial court certified its ruling for immediate review,

and the parents now appeal that ruling in Case No. A22A0204.

      Meanwhile, in March 2021, UHS appeared specially and moved to dismiss for

lack of personal jurisdiction.10 Finding that UHS and its operations met the criteria

for Georgia Long Arm jurisdiction and that Due Process notions of fairness were not

violated, the trial court held that it had personal jurisdiction over UHS. UHS appeals

that ruling in Case No. A22A0205.

                                 Case No. A22A0204




      9
          OCGA § 9-3-99.
      10
         Psychiatric Solutions, Inc., also specially appeared and moved to dismiss for
lack of personal jurisdiction. Psychiatric Solutions, Inc., later was dismissed without
prejudice pursuant to a consent order.

                                           5
      1. The parents contend that the trial court erred by ruling that OCGA § 9-3-99

does not toll the two-year statute of limitation with respect to the Survivor claims.

That Code section provides in full:

      The running of the period of limitations with respect to any cause of
      action in tort that may be brought by the victim of an alleged crime
      which arises out of the facts and circumstances relating to the
      commission of such alleged crime committed in this state shall be tolled
      from the date of the commission of the alleged crime or the act giving
      rise to such action in tort until the prosecution of such crime or act has
      become final or otherwise terminated, provided that such time does not
      exceed six years, except as otherwise provided in Code Section 9-3-33.1
      [pertaining to childhood sexual abuse].11


The parents argue that the trial court too narrowly defined the term “victim,” and

incorrectly concluded that their Survivor claims fall outside the scope of those claims

covered by the Tolling Statute. We disagree.

      Our analysis is governed by the familiar rules of statutory construction.

      When we consider the meaning of a statute, we must presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we


      11
           (Emphasis supplied.)

                                          6
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would.12


      The common and customary usages of the words are important, but so
      is their context. For context, we may look to the other provisions of the
      same statute, the structure and history of the whole statute, and the other
      law — constitutional, statutory, and common law alike — that forms the
      legal background of the statutory provision in question.13


“When we construe [a statute] on appeal, our review is de novo.”14

      The dispositive question on appeal is whether a wrongful death claim brought

by a surviving parent to recover the value of the life of a child who was fatally shot

is a “cause of action in tort that may be brought by the victim of an alleged crime.”15

This statutory language appears in an article of the Code that sets out the various

types of tolling provisions generally applicable to statutes of limitation in civil




      12
         (Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172-173
(1) (a) (751 SE2d 337) (2013).
      13
         (Citations and punctuation omitted.) Tibbles v. Teachers Retirement System
of Ga., 297 Ga. 557, 558 (1) (775 SE2d 527) (2015). See also Stubbs v. Hall, 308 Ga.
354, 365 (4) (840 SE2d 407) (2020).
      14
           In the Interest of K. S., 303 Ga. 542, 544 (814 SE2d 324) (2018).
      15
           OCGA § 9-3-99.

                                           7
actions.16 The Code does not define the term “victim” in this area, “so we look to the

ordinary meaning of that word in context.”17

      In ordinary usage, the word “victim” is defined as “one that is acted on and

usually adversely affected by a force or agent,” and “one that is injured [or] destroyed

. . . under any of various conditions [such as a car crash or murder].”18 Black’s Law

Dictionary defines the term as “[a] person harmed by a crime, tort, or other wrong.”19

In a vague sense, it could be said that the harm of a shooting extends beyond the

person shot,20 but the ordinary dictionary definition is consistent with a natural and


      16
         The language was added to the Code in 2005 as part of the Crime Victims
Restitution Act of 2005. That act also amended other Code sections in Title 17
pertaining to criminal procedure. See Ga. L. 2005, p. 88, § 2.
      17
        Roberts v. Unison Behavioral Health, 312 Ga. 438, 443 (2) (b) (863 SE2d
99) (2021), citing Duke v. State, 311 Ga. 135, 140 (2) (a) (856 SE2d 250) (2021)
(“When interpreting a statute, we must give the text its plain and ordinary meaning,
view it in the context in which it appears, and read it in its most natural and
reasonable way, while also giving meaning to all words in the statute.”).
      18
          Merriam-Webster Dictionary (accessed                    June     1,   2022),
https://www.merriam-webster.com/dictionary/victim.
      19
           Black’s Law Dictionary, 11th ed. (2019).
      20
         See, e.g., Carringer v. Rodgers, 276 Ga. 359, 365 (578 SE2d 841) (2003)
(“[I]t cannot be credibly argued that an aging parent losing an adult child is not
damaging to the social and economic order, a primary concern of the wrongful death
laws.”).

                                           8
reasonable understanding of the term as referring to the person who is “acted on,” i.e.,

the person shot by the shooter. Put succinctly, the crime at issue here is murder, and

the parents have not been murdered. Under this natural construction, the parents are

not victims of the crime of murder.

      Looking to other Code sections, we note that when the term is used elsewhere

and not specifically defined, the word “victim” is used in its ordinary sense —

referring to the person acted on — and is distinct from family members or others who

may nevertheless experience indirect harm. For example, with respect to victim

notification in OCGA § 17-10-1.1 (a), “[a] prosecuting attorney bringing charges

against a defendant shall notify, where practical, the alleged victim or, when the

victim is no longer living, a member of the victim’s family of his or her right to submit

a victim impact form.”21 And in OCGA § 17-10-1.2, “[i]n all cases in which the death

penalty may be imposed, . . . the court shall allow evidence from the family of the

victim.”22 The “victim” is distinct from “the family of the victim.”



      21
           (Emphasis supplied.)
      22
         (Emphasis supplied.) Similarly, OCGA § 17-10-1.2 (b) also refers to the
various parties as “the victim, the family of the victim, or such other witness having
personal knowledge of the impact of the crime on the victim, the victim’s family, or
the community. . . .”

                                           9
      Similarly, with respect to victim compensation under OCGA § 17-15-7 (b), “[a]

surviving spouse, parent, step-parent, child, or step-child who is legally dependent

. . . upon a deceased victim shall be entitled to file a claim under this chapter if the

deceased victim would have been so entitled. . . .”23 In each of these instances, reading

the word “victim” to include people not directly acted upon is unnatural and would

render the references to surviving family members mere surplusage, which is a

construction that we avoid.24 So, when not otherwise defined, the word “victim” has

been used by the General Assembly in the ordinary sense and has not included people

who were not the direct objects of the crime, particularly if the victim is deceased. In

these other instances in which the General Assembly intended to include people

indirectly impacted such as family members or dependents, it made explicit references

to those people.




      23
       (Emphasis supplied.) OCGA § 17-15-2 provides definitions for the victim
compensation chapter, but the word victim is not defined.
      24
       See Currid v. DeKalb State Court Probation Dept., 285 Ga. 184, 187 (674
SE2d 894) (2009).

                                           10
      Further, despite not defining the term “victim” in the Tolling Statute, the

General Assembly has defined it elsewhere. For example, in the Crime Victims’ Bill

of Rights,25 the legislature defined “victim” as follows:

      (A) A person against whom a crime has been perpetrated or has
      allegedly been perpetrated; or


      (B) In the event of the death of the crime victim, the following relations
      if the relation is not either in custody for an offense or the defendant:


               (i) The spouse;


               (ii) An adult child if division (i) of this subparagraph does not
      apply;


               (iii) A parent if divisions (i) and (ii) of this subparagraph do not
      apply;


               (iv) A sibling if divisions (i) through (iii) of this subparagraph do
      not apply; or


               (v) A grandparent if divisions (i) through (iv) of this subparagraph
      do not apply; or




      25
           OCGA § 17-17-1 et seq.

                                            11
       (C) A parent, guardian, or custodian of a crime victim who is a minor or
       a legally incapacitated person except if such parent, guardian, or
       custodian is in custody for an offense or is the defendant.26


       Likewise, with respect to restitution to crime victims, OCGA § 17-14-2 (9) also

defines victim with more detail:

       “Victim” means any:


       (A) Natural person or his or her personal representative or, if the victim
       is deceased, his or her estate; or


       (B) Any firm, partnership, association, public or private corporation, or
       governmental entity


       suffering damages caused by an offender’s unlawful act; provided,
       however, that the term “victim” shall not include any person who is
       concerned in the commission of such unlawful act. . . .


And the term “damages” specifically includes damages from a wrongful death

action.27




       26
            OCGA § 17-7-3 (11).
       27
            See OCGA § 17-14-2 (2).

                                            12
      But in each of these cases where the term was defined, the General Assembly

was explicit that these more detailed definitions apply only for purposes of the article

or chapter in which they appear (which does not include the general tolling provisions

in Title 9 of the Code). This Court previously has said that if the General Assembly

demonstrates a clear intent to define a term in one place and does not so define it in

another, we do not import the definition where it has not been used.28 It stands to

reason, therefore, that these more detailed definitions do not apply where they do not

appear, and the legislature did not otherwise demonstrate an intent to expand the

reach of the Tolling Statute beyond the ordinary sense of “the victim of an alleged

crime,” i.e., the person against whom a crime was perpetrated.

      We are left with language that, on its face, is plain. The fact that the statute

does not define the term “victim” does not make the statute ambiguous in this case,

it just means that we apply the ordinary meaning of the term.29 The parents were not

shot, so they are not the victims of this crime. The victims of the crime are deceased,

      28
         See Harrison v. McAfee, 338 Ga. App. 393, 399 (788 SE2d 872) (2016)
(“The General Assembly knows how to limit the sort of civil defendants to which a
statute applies, when it wishes to do so. But it did not do so here, leading us to
conclude that it did not intend to limit the statute’s reach to claims against only a
certain subset of civil defendants.”).
      29
           See id..

                                          13
so they cannot bring the present wrongful death claims. Thus, given the clear and

unambiguous statutory text, our search for meaning ends:30 the Tolling Statute does

not apply to the Survivor claims brought by the parents of the crime victims in this

case.31

          Looking more broadly to the legal context, this interpretation squares with the

nature of a wrongful death claim, which is, by definition, not a claim “that may be

brought by”32 the decedent. As explained by the Georgia Supreme Court, “the cause

of action for wrongful death belongs to the decedent’s survivors and benefits them

directly,” even though the damages for the value of the decedent’s life are measured

from the perspective of the decedent (not the parent).33 Our case law is clear that


          30
         See Deal, 294 Ga. at 173 (1) (a) (“[I]f the statutory text is ‘clear and
unambiguous,’ we attribute to the statute its plain meaning, and our search for
statutory meaning is at an end.”).
          31
         The plaintiffs point to other cases involving this Court’s interpretation of
OCGA § 9-3-99, see, e.g., DeKalb Med. Center, Inc. v. Hawkins, 288 Ga. App. 840,
847 (2) (b) (655 SE2d 823) (2007) (discussing OCGA § 9-3-99 in dicta), criticized
by Harrison, 338 Ga. App. at 396 (2) (a), but they concede that this Court has never
directly ruled on the question presented here.
          32
               OCGA § 9-3-99.
          33
        See Bibbs, 304 Ga. at 73 (2) (“[T]he statute confers a right of action on the
survivors of a decedent, but only to recover damages for injuries suffered by the
decedent — as measured from her perspective — not damages for the

                                            14
despite any commonality in the damages sought, the cause of action itself belongs to

the surviving parent, not the victim.34 Therefore, the Survivor claims are not “cause[s]




separate-but-related loss sustained by the survivors themselves.”) (emphasis
supplied).
      34
           See id.

                                          15
of action in tort that may be brought by the victim of an alleged crime,”35 and the trial

court correctly held that the Survivor claims were untimely filed.36

      35
         OCGA § 9-3-99. Amicus curiae argue that wrongful death claims are “wholly
derivative” of the decedent’s right of action, so the parents should be deemed to stand
in the shoes of the decedents and benefit from the tolling statute as the victims of the
crimes. See, e.g., United Health Svcs. of Ga., Inc. v. Norton, 300 Ga. 736, 738 (2)
(797 SE2d 825) (2017) (“[B]ecause wrongful death claims are wholly derivative, all
defenses which could have been made against a decedent also bind the beneficiaries
when they pursue a wrongful death claim.”). But this characterization is made in the
context of cases in which the decedent compromised her claim during her life, which
compromise later was deemed to bind related plaintiffs bringing wrongful death
claims based on the same events. See Bibbs, 304 Ga. at 77 (“Bibbs cannot (again)
recover damages against Toyota for her personal injuries to the extent that those
[claims] were [settled] in her earlier personal injury lawsuit, and if she cannot
recover, neither can her survivors.”); Norton, 300 Ga. at 739 (2) (holding that a
wrongful death plaintiff was bound by the decedent’s prior agreement to arbitrate any
claims against the defendants). Therefore, the “derivative” nature of the claim does
not mean that the plaintiffs themselves are equivalent to the victims in this case; the
cause of action is related, but the party to whom it belongs is different. For example,
a loss of consortium claim is “derivative” of a tort victim’s claim, see Behforouz v.
Vakil, 281 Ga. App. 603, 604 (636 SE2d 674) (2006) (grant of summary judgment on
loss of consortium claim was also proper because the claim was derivative of personal
injury claims), but this derivative nature does not mean that the consortium claim
belongs to the tort victim. Rather, it is personal to the consortium claimant.
      36
         We note that it would be better policy to include similarly situated wrongful
death plaintiffs within the scope of the Tolling Statute. This would allow such
wrongful death plaintiffs to file an action without, for example, having to seek a stay
during a criminal proceeding. But in light of the current statutory text, this is a
remedy that must be afforded by the legislature. See Morrison v. Claborn, 294 Ga.
App. 508, 513 (2) (669 SE2d 492) (2008) (“[T]his Court has authority only to
interpret statutes, not to rewrite them. . . . Changing the law is a duty for the General
Assembly to undertake. . . .”) (citation omitted); Butler v. State, 207 Ga. App. 824,

                                           16
                                  Case No. A22A0205

      2. In this case, UHS appeals from the denial of its motion to dismiss for lack

of personal jurisdiction. UHS is the holding company for UHS Delaware and the

Hospital (also called UHS of Anchor, LP, d/b/a Crescent Pines Hospital and Anchor

Hospital). UHS contends that the trial court erred by concluding that it could exercise

personal jurisdiction over UHS under the Georgia Long Arm Statute,37 and by

considering certain exhibits proffered by the plaintiffs to do so. Because we conclude

that the trial court erred by ruling that the plaintiffs had met their burden, we reverse.

              A motion to dismiss for lack of personal jurisdiction must be
      granted if there are insufficient facts to support a reasonable inference
      that the defendant can be subjected to the court’s jurisdiction. [UHS], as
      the defendant moving to dismiss, bears the burden of proving lack of
      jurisdiction. And to the extent that defendant’s evidence controverts the
      allegations of the complaint, plaintiff may not rely on mere allegations,
      but must also submit supporting affidavits or documentary evidence.




826 (429 SE2d 280) (1993) (“We will hold that the legislature intended nothing
beyond what their language, in its fair and usual meaning, will indicate; and, if the
terms of their enactment have not embraced the object contended for, the power is
with them, by additional Act or Acts, to extend them.”) (punctuation omitted).
      37
           OCGA § 9-10-91.

                                           17
             Where as here, the motion was decided on the basis of written
      submissions alone, any disputes of fact in the written submissions
      supporting and opposing the motion to dismiss are resolved in favor of
      the party asserting the existence of personal jurisdiction, and the
      appellate standard of review is nondeferential.38


      UHS asserts that as the holding company, it lacks sufficient contact with

Georgia to support the exercise of personal jurisdiction under the Long Arm Statute,

OCGA § 9-10-91. That statute provides, in relevant part:

      A court of this state may exercise personal jurisdiction over any
      nonresident . . . as to a cause of action arising from any of the acts,
      omissions, ownership, use, or possession enumerated in this Code
      section, in the same manner as if he or she were a resident of this state,
      if in person or through an agent, he or she:


      (1) Transacts any business within this state;


      (2) Commits a tortious act or omission within this state, . . . ;


      (3) Commits a tortious injury in this state caused by an act or omission
      outside this state if the tort-feasor regularly does or solicits business, or
      engages in any other persistent course of conduct, or derives substantial



      38
        (Citations and punctuation omitted.) Drumm Corp. v. Wright, 326 Ga. App.
41 (755 SE2d 850) (2014).

                                           18
      revenue from goods used or consumed or services rendered in this state.
      ...


With respect to transacting business in Georgia,

      [j]urisdiction exists . . . if [1] the nonresident defendant has purposefully
      done some act or consummated some transaction in this state, [2] if the
      cause of action arises from or is connected with such act or transaction,
      and [3] if the exercise of jurisdiction by the courts of this state does not
      offend traditional fairness and substantial justice.39


      As a threshold matter, we note that the corporate structure established in this

case is not unusual. Further,

      [i]t is well established that as long as a parent and a subsidiary are
      separate and distinct corporate entities, the presence of one in a forum
      state may not be attributed to the other. Generally, a foreign parent
      corporation is not subject to the jurisdiction of a forum state merely
      because a subsidiary is doing business there. Where the subsidiary’s
      presence in the state is primarily for the purpose of carrying on its own
      business and the subsidiary has preserved some semblance of
      independence from the parent, jurisdiction over the parent may not be
      acquired on the basis of the local activities of the subsidiary.40

      39
        (Citation and punctuation omitted.) Robertson v. CRI, Inc., 267 Ga. App.
757, 759 (601 SE2d 163) (2004).
      40
         (Citations and punctuation omitted.) Consolidated Dev. Corp. v. Sherritt,
Inc., 216 F3d 1286, 1293 (III) (11th Cir. 2000).

                                           19
      Here, the trial court relied on the evidentiary submissions provided by the

parties. UHS submitted an affidavit by Michelle Carson, senior counsel for UHS

Delaware, which is a subsidiary of UHS that manages other UHS subsidiaries that

operate healthcare facilities, including the Hospital. The Carson affidavit averred that

UHS Delaware is the management company for UHS, which is incorporated under

the laws of Delaware, with a principal place of business in Pennsylvania. UHS

functions only as a holding company that has no actual day-to-day operations. The

healthcare facility that treated Kosky is owned and operated by UHS of Anchor, L.P.,

which is an indirect subsidiary of UHS. UHS of Anchor is licensed in Georgia to

provide healthcare services and does business as the Crescent Pines Hospital.

According to the affidavit, UHS does not have any employees, is not registered to do

business in Georgia, is not a licensed healthcare provider, does not provide healthcare

services, and is not involved in the day-to-day operations of UHS of Anchor.

Simlarly, UHS does not dictate staffing levels or have any involvement in hiring or

training of UHS of Anchor employees.

      Despite this evidence, the trial court found that UHS conducted “a great deal

of business” in Georgia, relying on the following facts: it applied for a certificate of



                                          20
need (“CON”) in 2008 to open the Crescent Pines Hospital,41 it disclosed substantial

revenue generated in Georgia in its annual report and corporate 10-K filing, it

commingled employees between UHS and its Georgia subsidiaries, and it engaged a

lobbyist in Georgia.



      First, with respect to the CON application, the application on its face is clear

that the applicant is UHS of Crescent Pines — UHS is listed only as a “parent

company.” Likewise, UHS of Crescent Pines is listed as the legal owner of the facility

as well as the operator of the facility. The application further explains that UHS “is

the owner of UHS of Georgia Holdings, Inc., which is the sole member of UHS

Crescent Pines, LLC.” Thus, according to the CON application, UHS is two corporate

entities removed from the owner and operator of the Hospital. This is entirely

consistent with the averments in the Carson affidavit that UHS is a holding company




      41
        See generally Surgery Center, LLC v. Hughston Surgical Institute, LLC, 293
Ga. App. 879, 880 (668 SE2d 326) (2008) (physical precedent only) (explaining that
“new institutional health services . . . are required to obtain a certificate of need from
the Department” of Community Health) (punctuation omitted).

                                           21
and has no operations in Georgia.42 Based on the information in the CON application,

the trial court erred by concluding otherwise.

      Next, with regard to the annual report and Form 10-K statements regarding

revenue generated by operations in Georgia, these documents reflect the same

discrete corporate structure outlined in the CON application and Carson affidavit. For

example, the UHS annual report explains the structure plainly:

      UHS is a registered trademark of UHS of Delaware, Inc[.], the
      management company for Universal Health Services, Inc.[,] and a
      wholly owned subsidiary of Universal Health Services. Universal Health
      Services, Inc.[,] is a holding company and operates through its
      subsidiaries including its management company, UHS of Delaware, Inc.
      All healthcare and management operations are conducted by subsidiaries
      of Universal Health Services, Inc. Any reference to “UHS or UHS
      facilities” . . . which relates to healthcare or management operations is
      referring to Universal Health Services’ subsidiaries including UHS of
      Delaware. Further, the terms “we,” “us,” “our” or “the company” in such
      context similarly refer to the operations of Universal Health Services’
      subsidiaries including UHS of Delaware. Any reference to employment
      at UHS or employees of UHS refers to employment with one of the


      42
          See generally Porter v. Wootten, 51 Ga. App. 834, 839-840 (181 SE 866)
(1935) (“The fact that one corporation owns the entire capital stock of another does
not render the two corporations identical. On the contrary they are separate and
distinct legal entities. Two corporations do not become merged into each other merely
because the stock in each was owned by the same persons.”) (citation omitted).

                                         22
       subsidiaries of Universal Health Services, Inc., including its
       management company, UHS of Delaware, Inc.


The Form 10-K contains nearly identical language explaining the corporate structure

and the context for statements regarding UHS throughout that document. Based on

this language in the annual report and Form 10-K, it cannot be said that generalized

statements about UHS investment in or revenue derived from Georgia reflect any

operations actually conducted by UHS as opposed to its subsidiaries.

       Next, with respect to alleged “commingling” employees of UHS and its

subsidiaries, the Carson affidavit establishes that UHS does not have employees, and

to the extent that UHS shares any officers with its subsidiaries, “the separate identity

of a subservient corporation is not destroyed merely by the fact that it is used by the

parent for the parent’s ends, or even by the fact that they have the same officers and

offices.”43




       43
         (Citation and emphasis omitted.) Trans-American Communications v. Nolle,
134 Ga. App. 457, 459-460 (1) (a) (214 SE2d 717) (1975). The plaintiffs rely on a
web printout of an apparent LinkedIn page purportedly created by the “Chief
Executive Officer at UHS” in Atlanta. Pretermitting whether this document is
hearsay, it is an informal social media reference to an unspecified UHS entity and
does not rebut the overwhelming and uncontroverted evidence of the corporate
structure.

                                          23
      So long as a parent and subsidiary maintain separate and distinct
      corporate entities, the presence of one in a forum state may not be
      attributed to the other. Generally, our cases demand proof of control by
      the parent over the internal business operations and affairs of the
      subsidiary in order to fuse the two for jurisdictional purposes. The
      degree of control exercised by the parent must be greater than that
      normally associated with common ownership and directorship.44


There simply is no evidence of this type of dominion or control by parent UHS over

its subsidiaries; the uncontroverted evidence is to the contrary.

      Finally, with respect to engaging a lobbyist, the plaintiffs point to a website

printout of a lobbyist registration in Georgia under the entity “UHS.” The record does

not disclose which UHS entity hired the lobbyist, and it is undisputed that multiple

UHS subsidiaries operate in Georgia. Further, the above corporate structure and the

Carson affidavit makes it clear that UHS is not involved in the operations of its

subsidiary entities, and UHS Delaware (which remains in the suit) is the operational

management subsidiary. Based on this record, the mention of “UHS” in a lobbyist




      44
       (Punctuation omitted.) Drumm Corp., 326 Ga. App. at 45. See Hargrave v.
Fibreboard Corp., 710 F2d 1154, 1160 (III) (5th Cir. 1983).

                                         24
registration is insufficient to demonstrate contacts with Georgia for purposes of long-

arm jurisdiction.45

      Judgment affirmed in Case No. A22A0204; reversed in Case No. A22A0205.

Reese, J., and Senior Appellate Judge Herbert E. Phipps concur.




      45
          See generally Lamb v. Turbine Design, Inc., 273 Ga. 154, 155 (538 SE2d
437) (2000) (“[I]f a nonresident’s contact with the jurisdiction consists solely of the
nonresident’s contact with a governmental entity that is located only within the
jurisdiction, the contact is not counted in a personal jurisdiction analysis.”).

                                          25